Important Proxy News for Shareholders of Vanguard Institutional Total Bond Market Index Fund Important Proxy News for Shareholders Vanguard InstitutionalTotal Bond Market Index Fund Proxy Information Vanguard Institutional Total Bond Market Index Fund will host a Special Meeting of Shareholders on Wednesday, February 3, 2010, at 2 p.m., Eastern time , at Vanguards headquarters in Malvern, Pennsylvania. The purpose is for shareholders to vote on a proposal to reorganize the Fund on a tax-free basis into new Institutional Plus Shares of Vanguard Total Bond Market Index Fund. The first few pages of this booklet highlight key points about the proposed reorganization and explain the proxy processincluding how to cast your votes. Before you vote, please read the full text of the combined proxy statement/prospectus for a complete understanding of the proposal. Please Vote Immediately! You can vote by mail or telephone, through the Internet, or in person; details can be found in the proxy materials that follow. Key Points About the Proposed Reorganization Purpose of the Reorganization The purpose of the proposed reorganization is to combine Vanguard Institutional Total Bond Market Index Fund (the Institutional Fund) with Vanguard Total Bond Market Index Fund (the Total Bond Fund), a much larger fund with an identical investment objective and identical investment strategies and risks. Both the Institutional Fund and the Total Bond Fund (collectively, the Funds) track the same index. We expect that the combined fund will have greater operating economies and, therefore, an opportunity to attain better performance. First, the Institutional Funds characteristically large-scale cash flows are expected to have a much smaller impact on the combined fund. Purchases and redemptions in the Institutional Fund are unpredictable and inconsistent, and tend to be very large relative to the Institutional Funds asset base, factors that can have an impact on performance. The Total Bond Fund, with its much larger asset base and relatively steady and consistent net cash flow, can better accommodate such large-scale cash flows. Second, because the Total Bond Fund is substantially larger than the Institutional Fund, it is able to hold a broader and more diversified portfolio of bonds that are more representative of its target index. Third, combining the Funds will allow fixed costs to be spread over a larger asset base, which could reduce expenses of the combined fund over time. We believe that Institutional Fund shareholders should see slightly better performance (although this is not guaranteed) if the Institutional Fund is combined with the Total Bond Fund. We launched the Institutional Fund in 2002 to provide very large accounts with an expense-advantaged alternative to the Total Bond Fund. Since then, the Total Bond Fund has grown in scale and the overall assets managed by The Vanguard Group, Inc. (Vanguard), have increased, and it is now possible to offer a new share class of the Total Bond Fundthe Institutional Plus Shareswith an expense ratio identical to that of the Institutional Fund. The board of trustees believes that it is in the shareholders best interests to reorganize the Institutional Fund into the Total Bond Fund, which will issue Institutional Plus Shares of the Total Bond Fund to shareholders of the Institutional Fund. After the reorganization, you will be a shareholder of the Total Bond Fund, and the Institutional Fund, with no remaining assets, will be dissolved. I Continuing Low Costs for Shareholders The Institutional Plus Shares of the Total Bond Fund are expected to have an expense ratio of 0.05%the same as that of the Institutional Fundfor the first full year of operations following the reorganization. This translates into an annual cost to shareholders of $5.00 for each $10,000 invested. Same Investment Objective, Investment Strategies, Risks, and Portfolio Managers The investment objective, investment strategies, risks, and portfolio managers of the Total Bond Fund are identical to those of the Institutional Fund. Comparable Investment Performance As shown in the following table, the Institutional Shares of the Total Bond Fund, a share class with an expense ratio of 0.08% (slightly higher than the 0.05% expense ratio expected for the Institutional Plus Shares of the Total Bond Fund), have usually delivered investment performance slightly better than that of the Institutional Fund, which has an expense ratio of 0.05%. Also shown are the returns of the Funds current target index. Please note that each Funds board of trustees has approved the adoption of a new target index: the Barclays Capital U.S. Aggregate Float Adjusted Index. Both Funds are expected to implement the index change before the end of 2009. Further details about the Funds new target index are provided in the section titled Investment Practices and Risk ConsiderationsPrimary Investment Strategies. Average AnnualTotal Returns 1 for Periods Ended September 30, 2009 2 1Year 5Years 10Years Vanguard Institutional Total Bond Market Index Fund (Institutional Fund) 3 10.44% 5.14%  Vanguard Total Bond Market Index Fund Institutional Shares (Total Bond Fund) 10.65% 5.22% 6.17% Barclays Capital U.S. Aggregate Bond Index 10.56% 5.13% 6.30% 1 Returns shown are before taxes. 2 Keep in mind that the Funds past performance does not indicate how they will perform in the future. Actual future performance may be higher or lower than the performance shown. 3 From the inception of the Institutional Fund on April 26, 2002, through September 30, 2009, the average annual total returns were 5.45% for the Institutional Fund and 5.53% for the Barclays Capital U.S. Aggregate Bond Index. II We believe that the better performance of the Total Bond Fund is primarily due to operating economies derived from its much larger asset base. As of September 30, 2009, the Institutional Fund had $3.8 billion in net assets, whereas the Total Bond Fund had $63.6 billion in net assets. Different Service Arrangements The Total Bond Fund is a member of the Vanguard group of investment companies, which consists of approximately 160 funds that operate under an internalized management structure pursuant to exemptive orders issued by the U.S. Securities and Exchange Commission (the SEC) and in accordance with a service agreement among the funds and Vanguard. The service agreement sets forth the terms under which these funds capitalize, operate, and share the expenses of Vanguard. Under this structure, Vanguard provides to the Total Bond Fund, at cost, corporate management, administrative, transfer agency, and investment advisory services, and Vanguards internalized distributor and wholly-owned subsidiary, Vanguard Marketing Corporation (VMC), provides the Total Bond Fund with distribution services at cost. The service agreement provides that the Total Bond Fund will pay the direct expenses related to its corporate existence and operations along with its share of the net costs of operating Vanguard, as determined annually by its board of trustees, consistent with SEC exemptive orders. Unlike the Total Bond Fund, the Institutional Fund is not a party to the service agreement and does not contribute capital to Vanguard. Instead, the Institutional Fund receives all of its required services for a fee pursuant to a management and distribution agreement with Vanguard and VMC and to a shareholder services agreement with Vanguard. How the Reorganization Will AffectYour Account If shareholders approve the proposed reorganization, your Institutional Fund shares will be exchanged, on a tax-free basis, for an equivalent dollar amount of Institutional Plus Shares of the Total Bond Fund. Your account registration and account options will remain the same, unless you change them. In addition, your aggregate tax basis in your shares will remain the same. III Tax-Free Nature of the Reorganization The proposed reorganization is expected to be accomplished on a tax-free basis. Accordingly, it is expected that shareholders will not realize any capital gains or losses when the shares of the Institutional Fund are exchanged for shares of the Total Bond Fund. However, you should pay close attention to these points:  Institutional Funds final distribution . At the time of the reorganization, the Institutional Fund will distribute its final daily dividend and its accumulated realized capital gains, if any.  Payments of monthly and year-end distributions for Institutional Plus Shares . Following the reorganization, former shareholders of the Institutional Fund will participate fully in the monthly and year-end distributions made for the Institutional Plus Shares of the Total Bond Fund.  Cost basis . Following the reorganization, your aggregate cost basis and your holding period in your shares will remain the same. However, your nominal per-share cost will change as a result of differences in the share prices of the Institutional Fund and the Total Bond Funds Institutional Plus Shares. Vanguards average-cost single-category service will automatically convert Institutional Fund share prices into Total Bond Fund Institutional Plus share prices. If you use a different cost-basis methodology, however, it will be up to you to convert the share prices for the Institutional Fund shares that you own at the time of the reorganization. IV Questions & Answers Q. Who gets to vote? A. Any investor who owned shares of the Institutional Fund on November 9, 2009, the record date, gets to voteeven if the investor later sold the shares. Q. How can I vote? A. You can vote in any one of four ways: 1. Through the Internet at www.proxy-direct.com/vanguard . 2. By telephone , with a toll-free call to the number listed on the enclosed proxy card or voting instruction card. 3. By mail , with the enclosed proxy card or voting instruction card. 4. In person at the shareholder meeting in Malvern, Pennsylvania, on February 3, 2010. We encourage you to vote through the Internet or by telephone, using the voting control number that appears on your proxy card or voting instruction card. These voting methods will save your fund money, because they require no return postage. Whichever method you choose, please take the time to read the full text of our proxy statement/prospectus before you vote. If you would like to change your previous vote, you may do so using any of the methods described above at any time before the voting results are announced at the shareholder meeting. V Q. What is the deadline for submitting my vote? A. We encourage you to vote as soon as possible. The final opportunity to cast your vote is at the shareholder meeting on February 3, 2010. Q. I plan to vote by mail. How should I sign my proxy card? A. You should sign your name exactly as it appears on the enclosed proxy card or voting instruction card. Unless you have instructed us otherwise, either owner of a joint account may sign the card, but again, the owner must sign the name exactly as it appears on the card. The proxy card or voting instruction card for other types of accounts should be signed in a way that indicates the signers authorityfor example John Brown, Custodian. Q. I plan to vote in person. What do I need to do? A. If you plan to attend the shareholder meeting and wish to vote in person, we will provide you with a ballot before the vote. However, if your shares are held in the name of your broker, bank, or other nominee, you must bring a letter from them indicating that you are the beneficial owner of Institutional Fund shares on the record date and authorizing you to vote. Please call Vanguard at 800-662-7447 if you plan to attend the shareholder meeting. Q. Whom should I call with questions? A. Please call Vanguard at 800-662-7447 with any additional questions about the proposed reorganization or the upcoming shareholder meeting. VI Vanguard InstitutionalTotal Bond Market Index Fund, a series of Vanguard Institutional Index Funds Notice of Special Meeting of Shareholders Vanguard Institutional Total Bond Market Index Fund will host a Special Meeting of Shareholders on Wednesday, February 3, 2010, at 2 p.m., Eastern time. At the meeting, we will ask shareholders of the Fund to vote: 1. To approve or disapprove a proposal to reorganize Vanguard Institutional Total Bond Market Index Fund into Vanguard Total Bond Market Index Fund. 2. To transact such other business as may properly come before the Special Meeting. The Special Meeting will be held at Vanguards Malvern, Pennsylvania, headquarters at 700 Admiral Nelson Drive, Room 162 of the Majestic Building . The board of trustees for the Institutional Fund has fixed the close of business on November 9, 2009, as the record date for the determination of those shareholders entitled to receive notice of, and to vote at, the Special Meeting. By Order of the Board of Trustees YOUR VOTE IS IMPORTANT You can vote easily and quickly through the Internet, by toll-free telephone call, or by mail. Just follow the simple instructions that appear on your enclosed proxy card or your voting instruction card. You may also vote in person at the meeting on February 3, 2010. Please help your fund avoid the expense of a follow-up mailing by voting today . VII Vanguard InstitutionalTotal Bond Market Index Fund Special Meeting of Shareholders February 3, 2010 Combined Proxy Statement/Prospectus Dated November 24, 2009 Introduction Proposal Summary . This combined proxy statement/prospectus describes a reorganization proposal to combine Vanguard Institutional Total Bond Market Index Fund (the Institutional Fund) with Vanguard Total Bond Market Index Fund (the Total Bond Fund), a much larger fund with an identical investment objective and identical investment strategies and risks. The reorganization involves a few basic steps. The Institutional Fund will transfer all of its assets and liabilities to the Total Bond Fund. Simultaneously, the Total Bond Fund will open an account for each shareholder of the Institutional Fund, crediting it with an amount of the Total Bond Funds Institutional Plus Shares equal in value to the shares of the Institutional Fund owned by such holder at the time of the reorganization. Thereafter, the Institutional Fund will be dissolved. These steps together are referred to in this proxy statement/prospectus as the Reorganization. The address for the Institutional Fund and the Total Bond Fund is 100 Vanguard Boulevard., Malvern, PA 19355, and the telephone number is 610-669-1000. The Institutional Fund is a series of Vanguard Institutional Index Funds, and the Total Bond Fund is a series of Vanguard Bond Index Funds. Read and KeepThese Documents . Please read this entire proxy statement/ prospectus along with the Total Bond Fund prospectus (attached as Appendix B to this proxy statement/prospectus), dated November 20, 2009, before casting your vote. (The prospectus is, by reference, considered part of this proxy statement/prospectus.) These documents contain information that is important to your proxy vote decision, and you should keep them for future reference. Additional Information Is Available . The Total Bond Funds statement of additional information (dated November 20, 2009) contains important information about the Total Bond Fund. It has been filed with the U.S. Securities and Exchange Commission (the SEC) and is considered part of this proxy statement/prospectus by reference. In addition, the Institutional Funds prospectus and statement of additional information, each dated April 29, 2009, as supplemented, are incorporated by reference into and are considered part of this proxy statement/prospectus. The statement of additional information relating to the Reorganization dated November 24, 2009, also is incorporated by reference into this proxy statement/prospectus. You can obtain copies of these documents without charge by calling Vanguard at 800-662-7447, by writing to us at P.O. Box 2600, Valley Forge, PA 19482-2600, or by visiting the SECs website (www.sec.gov). 1 The board of trustees for the Institutional Fund has fixed the close of business on November 9, 2009, as the record date for the determination of those shareholders entitled to receive notice of, and to vote at, the Special Meeting. The number of Institutional Fund shares outstanding on November 9, 2009, was 74,411,851.72. This proxy statement/prospectus is expected to be first sent to shareholders on or about November 24, 2009. These securities have not been approved or disapproved by the S ecurities and E xchange Commission, nor has the S ecurities and E xchange Commission passed upon the accuracy of this proxy statement/prospectus. any representation to the contrary is a criminal offense. Overview This section summarizes key information concerning the Institutional Funds Reorganization proposal. Keep in mind that more detailed information appears throughout the proxy statement/prospectus. Please be sure to read everything. The Proposed Reorganization . At a meeting on September 18, 2009, the board of trustees for the Institutional Fund approved a plan to combine the Institutional Fund with the Total Bond Fund. The plan calls for the Institutional Fund to transfer all of its assets and liabilities to the Total Bond Fund in exchange for Institutional Plus Shares of the Total Bond Fund. Shareholders of the Institutional Fund would receive Institutional Plus Shares equivalent in value to their investments in the Institutional Fund at the time of the Reorganization, and the Institutional Fund then would be dissolved. All of this would happen on a single day, which is currently expected to be February 5, 2010. The board of trustees for the Institutional Fund believes that the proposed Reorganization is in the best interest of the Institutional Fund and its shareholders. The Reorganization will result in an exchange of your shares in the Institutional Fund for new Institutional Plus Shares of the Total Bond Fund on a tax-free basis. The Total Bond Fund is a much larger fund whose investment objective, strategy, and risks are identical to those of the Institutional Fund. Following the Reorganization, the combined fund is expected to have greater operating economies and, therefore, an opportunity to attain better performance. The Reorganization will not dilute the interests of Institutional Fund shareholders. If shareholders do not approve the Reorganization, the Fund will continue in existence and the board of trustees will consider whether further action is appropriate. 2 Investment Objectives, Strategies, and Risks of Each Fund . The investment objective, primary investment strategies, and risks of the Institutional Fund are identical to those of the Total Bond Fund. These investment objectives, strategies, and risks are discussed in detail under  Investment Practices and Risk Considerations . Complete descriptions of the investment objectives, policies, strategies, and risks of the Total Bond Fund and the Institutional Fund are contained in each Funds prospectus and statement of additional information. I nvestment Advisor . The Vanguard Group, Inc. (Vanguard), serves as investment advisor to both Funds. Vanguard manages the investment and reinvestment of the Funds respective assets and continuously reviews, supervises, and directs the Funds investment programs. Further details about the advisory arrangements for the Total Bond Fund and the Institutional Fund are provided in this Overview and under the section entitled  Additional Information About the Funds . Service Arrangements . Total Bond Fund . The Total Bond Fund is a member of the Vanguard group of investment companies, which consists of approximately 160 funds that operate under an internalized management structure pursuant to exemptive orders issued by the SEC and in accordance with a service agreement among the funds and Vanguard (the Funds Service Agreement). The Funds Service Agreement sets forth the terms under which these funds capitalize, operate, and share the expenses of Vanguard. Under the Funds Service Agreement, Vanguard provides to the Total Bond Fund, at cost, corporate management, administrative, transfer agency, and investment advisory services, and Vanguards internalized distributor and wholly-owned subsidiary, Vanguard Marketing Corporation (VMC), provides the Total Bond Fund with distribution services at cost. In addition, the Funds Service Agreement provides that the Total Bond Fund will pay the direct expenses related to its corporate existence and operations (e.g., audit, custody, and legal fees and taxes) along with its share of the net costs of operating Vanguard, as determined annually by its board of trustees, consistent with SEC exemptive orders. The Funds Service Agreement provides that each fund may be called upon to invest up to 0.40% of its net assets in Vanguard. As of September 30, 2009, the Total Bond Fund had contributed $13,116,000 in capital to Vanguard, representing 0.02% of the Funds average net assets and 5.25% of Vanguards capitalization. The amount that each fund has invested in Vanguard is adjusted from time to time in order to maintain the proportionate relationship between each funds relative net assets and its contribution to Vanguards capital. Institutional Fund . The Institutional Fund is not a party to the Funds Service Agreement and does not contribute capital to Vanguard. Rather, it receives services pursuant to two separate agreements. Under the Management and Distribution Agreement with Vanguard and VMC, the Institutional Fund pays a fee based on an annual rate of 0.02% of its average daily net assets for internalized investment advisory, administrative, and distribution services. In addition, the Management and 3 Distribution Agreement provides that Vanguard will pay for the Institutional Funds direct expenses related to its corporate existence and operations (e.g., audit, custody, and legal fees), except for taxes. Under the Shareholder Services Agreement with Vanguard, the Institutional Fund pays a fee based on an annual rate of 0.03% of its average daily net assets for a range of internalized transfer-agency and shareholder services. The total annual operating expense ratio for the Institutional Fund0.05%is the same as the expected total annual operating expense ratio for the Institutional Plus Shares of the Total Bond Fund. Additional information about the service agreements for the Total Bond Fund and the Institutional Fund appears under  Additional Information About the Funds . Purchase, Redemption, Exchange, and Conversion Information . The purchase, redemption, and exchange features of the Total Bond Fund and the Institutional Fund are identical. The Total Bond Fund offers a conversion feature that allows shareholders to convert from one share class of the Fund to another, whereas the Institutional Fund does not offer a conversion feature because that Fund offers only one share class. The different share classes of the Total Bond Fund (including the Institutional Plus Shares) may be converted to another share class of the Fund, as applicable. For example, if the account balance in your Total Bond Funds Institutional Plus Shares falls below the minimum initial investment of $100 million, the Fund may convert your shares to another class of shares of the Fund, which may result in a higher expense ratio. As noted above, the Institutional Fund has no conversion feature; it reserves the right to liquidate an account whose balance falls below the minimum initial investment of $100 million. Tax-Free Reorganization . It is expected that the proposed Reorganization will constitute a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986. We will not proceed with the Reorganization unless legal counsel provides us with an opinion to the effect that the Reorganization will be tax-free and will not cause the Institutional Fund or its shareholders to recognize gains or losses. Please see  Investment Practices and Risk Considerations: Information About the Reorganization: Tax-Free Reorganization  for additional information. Investment Practices and Risk Considerations The Funds have identical investment objectives and strategies. Consequently, we believe that the risks of investing in the Total Bond Fund are identical to the risks of investing in the Institutional Fund. That said, in the past, the Institutional Fund entered into a type of total return swap that could reduce the usual effect of changing interest rates on the Funds income, or even cause the Institutional Funds income to move inversely with interest rates. This type of swap subjected the Institutional Fund, in the past, to a higher degree of income risk than that for the Total Bond Fund. Neither the Total Bond Fund nor the Institutional Fund is currently transacting in this type of swap, and neither Fund has any present intention to do so. 4 Following is a brief discussion of the investment objectives, primary strategies, and primary risks of the Funds. More detailed information is available in each Funds prospectus and statement of additional information. There is no guarantee that the Funds will achieve their stated objective. Investment Objective The Funds seek to track the performance of a broad, market-weighted bond index. Primary Investment Strategies Each Fund employs a passive managementor indexinginvestment approach designed to track the performance of its benchmark index. As of the date of this proxy statement/prospectus, the Funds track the Barclays Capital U.S. Aggregate Bond Index. The boards of trustees for both Funds have approved the adoption of a new target index for the Funds: the Barclays Capital U.S. Aggregate Float Adjusted Index. A float-adjusted index is an index that weights its constituent securities based on the value of the constituent securities that are available for public trading, rather than the value of all constituent securities. Some portion of an issuers securities may be unavailable for public trading because, for example, those securities are owned by company insiders on a restricted basis or by a government agency. By excluding unavailable securities, a float-adjusted index can produce a more accurate picture of the returns actually experienced by investors in the measured market. Both Funds are expected to implement the index change before the end of 2009. The new target index could provide investment returns (either lower or higher) or levels of volatility different from those of the current index over any period of time. Transition to the new index is not expected to require significant adjustments to the Funds portfolio holdings, but could cause a slight temporary increase in the Funds transaction costs and turnover rates. Both the current index and the new index represent a wide spectrum of public, investment-grade, taxable, fixed income securities in the United Statesincluding government, corporate, and international dollar-denominated bonds, as well as mortgage-backed and asset-backed securitiesall with maturities of more than 1 year. Each Fund invests by sampling the index, meaning that each Fund holds a broadly diversified collection of securities that, in the aggregate, approximates the full index in terms of key risk factors and other characteristics. Each Funds investments are wholly selected through the sampling process, and at least 80% of each Funds assets are invested in bonds held in the index. The Funds maintain a dollar-weighted average maturity consistent with that of the index, which generally ranges between 5 and 10 years and, as of September 30, 2009, was 6.6 years. 5 Primary Risks The Total Bond Fund and the Institutional Fund are subject to identical risk factors. The Funds primary risk factors are:  Interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be moderate for the Funds because they invest mainly in short- and intermediate-term bonds, whose prices are less sensitive to interest rate changes than are the prices of long-term bonds.  Income risk , which is the chance that the Funds income will decline because of falling interest rates. Income risk is generally moderate for intermediate-term bond funds, so investors should expect the Funds monthly income to fluctuate accordingly.  Credit risk , which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. Credit risk should be low for the Funds because they purchase only bonds that are issued by the U.S. Treasury or are of investment-grade quality.  Call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (repay) securities with higher coupons or interest rates before their maturity dates. The Funds would then lose potential price appreciation and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Funds income. For mortgage-backed securities, this risk is known as prepayment risk. Call/prepayment risk should be moderate for the Funds because they invest only a portion of their assets in callable bonds and mortgage-backed securities.  Index sampling risk , which is the chance that the securities selected for the Funds, in the aggregate, will not provide investment performance matching that of the index. Index sampling risk for the Funds should be low. As with an investment in the Institutional Fund, an investment in the Total Bond Fund could lose money over short or even long periods, and you should expect the Total Bond Funds share price and total return to fluctuate. There can be no assurance that the investment objective or strategies of either Fund will be achieved, and results for each Fund may vary slightly over time. Fees and Expenses The following tables set forth the fees and expenses that you may pay if you buy and hold shares of the Funds. The expenses shown for the Institutional Fund are based on those incurred during the fiscal year ended December 31, 2008, and expenses shown for the Institutional Plus Shares of the Total Bond Fund are based on estimates for the first full year after the Reorganization is consummated (assuming current asset levels of the Funds remain the same). There is no guarantee that actual expenses will be the same as those shown in the table. 6 Shareholder Fees (fees paid directly from your investment) VanguardTotal Bond Vanguard Institutional Market Index Fund Total Bond Market Institutional Plus Shares Index Fund (Pro Forma Combined) Sales Charge (Load) Imposed on Purchases None None Transaction Fee on Purchases None 1 None 2 Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Annual Fund Operating Expenses (expenses deducted from Funds assets) VanguardTotal Bond Vanguard Institutional Market Index Fund Total Bond Market Institutional Plus Shares Index Fund (Pro Forma Combined) Management Expenses 0.05% 0.03% 12b-1 Distribution Fees None None Other Expenses 0.00% 0.02% Total Annual Fund Operating Expenses 0.05% 0.05% 1 A portfolio transaction fee of 0.18% may apply to large cash purchases by a single investor if the purchase is deemed to be disruptive to efficient portfolio management. 2 A portfolio transaction fee of 0.18% may apply to aggregate purchases of more than $500 million by a single investor. Example The following examples are intended to help you compare the cost of investing in the Institutional Fund and the Institutional Plus Shares of the Total Bond Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in each Fund for the time periods indicated; the results apply whether or not you redeem your shares at the end of each period. These examples also assume that each year your investment has a 5% return and that each Funds operating expenses remain the same (or match our estimates). Although your actual costs and returns might be different, based on these assumptions your costs would be: 1Year 3Years 5Years 10Years Vanguard Institutional Total Bond Market Index Fund $5 $16 $28 $64 Vanguard Total Bond Market Index Fund Institutional Plus Shares $5 $16 $28 $64 These examples should not be considered to represent actual expenses or performance from the past or for the future. Actual future expenses may be higher or lower than those shown. 7 Information About the Reorganization At a meeting on September 18, 2009, the board of trustees for the Institutional Fund discussed and approved the proposed Reorganization and the Agreement and Plan of Reorganization (the Agreement and Plan). Vanguard Institutional Index Funds (the Institutional Trust), the legal entity to which the Institutional Fund belongs, has entered into the Agreement and Plan with Vanguard Bond Index Funds (the Bond Index Trust), the legal entity to which the Total Bond Fund belongs. Agreement and Plan of Reorganization . The Agreement and Plan sets out the terms and conditions that will apply to the Reorganization (assuming that shareholders approve this proposal). Three Steps to Reorganize . If approved by shareholders, the Reorganization will be accomplished in a three-step process. First, the Institutional Fund will transfer all of its assets and liabilities to the Total Bond Fund. Second, and simultaneously with step one, the Total Bond Fund will open an account for each Institutional Fund shareholder, crediting it with an amount of Institutional Plus Shares of the Total Bond Fund equal in value to the Institutional Fund shares owned by such holder at the time of the Reorganization. Third, the Institutional Fund will be liquidated promptly and terminated as a series of the Institutional Trust. Until the Reorganization date, shareholders of the Institutional Fund will be able to redeem their shares of that Fund. Redemption requests received after the Reorganization will be treated as requests for redemption of Institutional Plus Shares of the Total Bond Fund received by the shareholder in the Reorganization. The obligations of the Funds under the Agreement and Plan are subject to various conditions. Among other things, the Agreement and Plan requires that all filings be made with and all consents be received from federal, state, and local regulatory authorities that may be necessary to carry out the transactions contemplated by the Agreement and Plan. The Agreement and Plan may be terminated at any time by the actions of the trustees of either Fund, and may be amended, modified, or supplemented as may be mutually agreed upon by authorized officers for the Funds. For a complete description of the terms and conditions that will apply to the Reorganization, please see Agreement and Plan of Reorganization attached as Appendix A to this proxy statement/prospectus. Effective as Soon as Practicable . If approved by shareholders, the Reorganization will take place as soon as practicable after all necessary regulatory approvals and legal opinions are received. It is currently anticipated that the Reorganization will be accomplished as of the close of business on February 5, 2010. 8 Tax-Free Reorganization . It is expected that the proposed Reorganization will constitute a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code. This means that none of the parties involvedthe Institutional Fund, the Total Bond Fund, or their respective shareholderswill recognize a gain or loss directly from the Reorganization. There is additional information about the federal income tax consequences of the Reorganization in the Agreement and Plan of Reorganization.  Institutional Funds final distribution . At the time of the Reorganization, the Institutional Fund will distribute its final daily dividend and its accumulated realized capital gains, if any.  Payments of monthly and year-end distributions for Institutional Plus Shares . Following the Reorganization, former shareholders of the Institutional Fund will participate fully in the monthly and year-end distributions made for the Institutional Plus Shares of the Total Bond Fund.  Cost basis . Following the Reorganization, your aggregate cost basis and your holding period in your shares will remain the same. However, your nominal per-share cost will change as a result of differences in the share prices of the Institutional Fund and the Total Bond Funds Institutional Plus Shares. Vanguards average-cost single-category service will automatically convert Institutional Fund share prices into Total Bond Fund Institutional Plus Share prices. If you use a different cost-basis methodology, however, it will be up to you to convert the share prices for the Institutional Fund shares that you own at the time of the Reorganization. Expenses of the Reorganization . The Total Bond Fund and the Institutional Fund will bear their own expenses incurred in the Reorganization. The expenses for the Total Bond Fund, which consist mainly of legal and accounting fees, are expected to be approximately $30,000. We expect the Institutional Funds expenses for the Reorganization to be approximately $50,000. These expenses will include the cost of the Special Meeting, proxy costs (including all costs of solicitation and the printing and mailing of this proxy statement), and legal and accounting fees. Why We Want to ReorganizeYour Fund . The purpose of the proposed Reorganization is to combine the Institutional Fund with the Total Bond Fund, a much larger fund that has an identical investment objective and identical investment strategies and risks.
